Case 1:21-cv-21480-RS Document 8 Entered on FLSD Docket 04/16/2021 Page 1 of 3



 NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

 ROLAND JOSUE,                       :      CIV. NO. 20-6979 (RMB)
                                     :
                   Petitioner        :
                                     :
      v.                             :           OPINION
                                     :
 WARDEN DAVID ORTIZ,                 :
                                     :
                   Respondent        :

 BUMB, United States District Judge

      This matter comes before the Court upon Petitioner Roland

 Josue’s motion for reconsideration (Dkt. No. 7). For the reasons

 discussed    below,   the   Court       will   transfer   this   matter   to

 Petitioner’s sentencing court.

 I.   BACKGROUND

      Petitioner, a prisoner confined in the Federal Correctional

 Institution in Fort Dix, New Jersey (“FCI Fort Dix”), filed a

 Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 on June

 8, 2020, which this Court construed as a petition seeking release

 from prison under the CARES Act. (Pet., Dkt. No. 1; Order, Dkt.

 No. 2.) Respondent filed an answer to the Petition on June 24,

 2020, opposing habeas relief. (Answer, Dkt. No. 4.) The Court

 dismissed the petition without prejudice for failure to exhaust

 administrative remedies. (Opinion, Dkt. No. 5; Order, Dkt. No. 6.)

 On April 14, 2021, Petitioner filed a motion for reconsideration,
Case 1:21-cv-21480-RS Document 8 Entered on FLSD Docket 04/16/2021 Page 2 of 3



 seeking compassionate release because he now has COVID-19 and other

 medical issues and was denied a vaccine. (Mot. for Reconsideration,

 Dkt. No. 7.)

 II.   DISCUSSION

       Petitioner acknowledges that he was sentenced in federal

 court in Florida, and that his sentencing court denied his motion

 for compassionate release and was affirmed by the Eleventh Circuit

 Court of Appeals. (Mot. for Reconsideration, Dkt. No. 7); see also

 United States v. Josue, 09cr20543-JEM (S.D. Fla.) Petitioner,

 however, alleges that circumstances have changed and now warrant

 his   release.     (Id.)   This   Court   lacks   jurisdiction   to   grant

 compassionate release to Petitioner. 18 U.S.C. § 3582(c)(1)(A)(i)

 provides:

             (A) the court, upon motion of the Director of
             the Bureau of Prisons, or upon motion of the
             defendant after the defendant has fully
             exhausted all administrative rights to appeal
             a failure of the Bureau of Prisons to bring a
             motion on the defendant's behalf or the lapse
             of 30 days from the receipt of such a request
             by the warden of the defendant's facility,
             whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of
             probation or supervised release with or
             without conditions that does not exceed the
             unserved portion of the original term of
             imprisonment), after considering the factors
             set forth in section 3553(a) to the extent
             that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons
                    warrant such a reduction[.]



                                       2
Case 1:21-cv-21480-RS Document 8 Entered on FLSD Docket 04/16/2021 Page 3 of 3



      Only the sentencing court may grant a defendant’s motion to

 reduce the term of imprisonment pursuant to this section. See

 United States v. Raia, 954 F.3d 594, 596 (3d Cir. 2020) (“Section

 3582's   text    requires   those   motions    to   be   addressed    to   the

 sentencing      court.”)    Therefore,      this    Court   will     transfer

 Petitioner’s motion for reconsideration to his sentencing court

 for consideration under 18 U.S.C. § 3582(c)(1)(A)(i).

 III. CONCLUSION

      Petitioner’s motion for reconsideration is in actuality a

 motion   for    reduction   in   sentence   based   on   extraordinary     and

 compelling circumstances under 18 U.S.C. § 3582(c)(1)(A)(i), over

 which this Court lacks jurisdiction. The Court will transfer the

 motion to Petitioner’s sentencing court.



 An appropriate Order follows.



 Date: April 15, 2021

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                       3
